PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Reed et al.
Application No. 15/975,067
Filed: May 09 May 2018
For: MULTIPLEXED IMPLANTABLE SENSOR PROBE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed on January 19, 2022, under 37 CFR 1.137(b) which is being treated under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of June 30, 2021, which set a shortened statutory period for reply of three months. A three (3) months extension of time under 37 CFR 1.136(a) were December 22, 2021.  Accordingly, the application became abandoned by operation of law on December 31, 2021.  A Notice of Abandonment was not mailed. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $1000, and the submission required by 37 CFR 1.114; (2) the petition fee of $1050; and (3) an adequate statement of unintentional delay.

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

This application is being referred to Technology Center Art Unit 3792 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the Schene Gray Paralegal Specialist at (571) 272-2581. All inquiries concerning the status of the examination of the application should be directed to TC 3700 at (571) 272-3700.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET